UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2098


MARIA R. BARRERA,

                  Plaintiff - Appellant,

             v.

PATRICIA GETTY, Ph.D., Acting Division Director; BEVERLY
FALLIK, Ph.D., Acting Branch Chief; NANCY KENNEDY, Dr., P.H.
Senior Public Health Advisor; SUBSTANCE ABUSE AND MENTAL
HEALTH SERVICES ADMINISTRATION; UNITED STATES OF AMERICA,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-03347-PJM)


Submitted:    December 17, 2009             Decided:   December 23, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maria R. Barrera, Appellant Pro Se.     Thomas Harold Barnard,
Allen F. Loucks, Assistant United States Attorneys, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Maria R. Barrera appeals the district court’s order

granting Defendants’ motion to dismiss pursuant to Fed. R. Civ.

P. 12(b)(1).      We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.         Barrera v. Getty, No. 8:08-cv-03347-PJM (D. Md.

Aug. 13, 2009).           We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented    in   the

materials      before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                        2